DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 8-11, 13, 15-18, 20-25 are pending of which claims 8 and 15 are in independent form.
	Claims 8-11, 13, 15-18, 20-25 are rejected under 35 U.S.C. 103.  

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive.

Applicant’s Argument:
Applicant argues, on pages 7-8 of the "Remarks”, that “As currently amended in claims 8 and 15, Applicant has clarified that the "window in [the] source database log... further comprises a range of entries in the source database log from a previous net change data replication to a point in the source database log at which the net change data replication is to end. . . ." In the Office Action, Examiner indicates at p. 16-17, Bourbonnais et al. discloses "identifiers of transaction messages" and that messages are "delet[ed]" according to a "range of identifiers...." Applicant's claim language, on the other hand, clarifies that the "window in the source database log" is related to "a range of entries in the source database log from a previous net change data replication to a point in the source database log at which the net change data replication is to end. . . ." Bourbannais et al. does not discuss in any way, a "previous net change data replication" or, data replication based on "a point in the source database log at which the net change data replication is to end. . . ." Contra Office Action at p. 16. Continuing, as currently amended in claims 8 and 15, Applicant has amended these claims to indicate, "for the given row identifier found in the plurality of entries, identify a second operation of a second transaction of the plurality of transactions in the given row identified by the given row identifier, the second operation being a latest operation in the window performed on the table row associated with the given row identifier;. ..." In the Office Action at p. 10, Examiner has confirmed that Shang et al. does not include the previous version of this claim language, but has indicated that Bourbannais et al. discloses, "a monster transaction in chunks- 11/13 - such that at any given point in time, only a portion of the transaction is buffered in memory...." It is respectfully submitted to Examiner, that Bourbannais et al., however, does not disclose, "identif[ication of] a second operation of a second transaction of the plurality of transactions in the given row identified by the given row identifier. . . ." Other references cited by Examiner do not cure this deficiency. Finally, as currently amended in claims 8 and 15, Applicant has indicated, "compare only the first operation and the second operation in the given row identified by the row identifier. . .." In the Office Action at p. 10-11, Examiner has confirmed that Shang et al. does not disclose the previous version of this claim language, but has relied upon Bourbannais et al. to indicate a "new replication key column values of an insert or key update type of row change" in which, "the new replication key column values of an insert or key update row change are compared to the old replication key column values of all preceding non-completed transaction messages. . . ." Office Action at p. 11. In response, Applicant clarifies that "compar[ing] only the first operation and the second operation" occurs in "the given row identified by the row identifier" and not, "old replication key column values ... of all non preceding non-completed transaction messages [emphasis added]... ." Contra Office Action at p. 11. Other references cited by Examiner do not cure this deficiency. 
It is therefore submitted to Examiner that claims 8 and 15, at least as currently amended overcome all references cited by Examiner. 
It is further respectfully submitted that all dependent claims depend ultimately upon 
claims 8 and 15, and for that reason these claims also should be allowable over references cited by Examiner, at least for the reasons discussed herein”. 

Examiner's Response:
Examiner respectfully disagrees; the combination of Shang and Bourbonnais clearly teaches, the window further comprises a range of entries in the source database log from a previous net change data replication to a point in the source database log at which the net change data replication is to end (Shang: In performing replication, a known approach provides continuous replication, where data flows to the replicate database continuously with every log row change replicated. Transaction consistency is maintained. An alternate approach known as snapshot or ETL (extract-transform-load) replication replicates net row changes, where data flows to the replicate database in bursts (e.g., hourly, daily, etc.), and transaction consistency may not be maintained properly ¶ [0012], [0017], [0034]. Also see ¶ [0035], [0038] and [0043]. Furthermore see Fig. 2, At block 214, the replication server (e.g., the transaction manager 109 in replication server 106 of FIG. 1) further compiles a transaction and converts log order row changes to net-row changes (block 214). Examples of net-row changes will be provided further below. In accordance with embodiments of the disclosure, the net row changes are saved in a net-change database 111, which can include mixed commands, some compiled and stored into tables, namely, an insert table, update table, and delete table, and some non-compiled and stored in log sequence. Additionally examiner specifies that the newly added amendment is merely defining what net change is; window with a range for a net change is effectively describing what a net change is. Examiner hereby specifies that the newly added amendments does not overcome the prior art of record).
identificat[ion] of a second operation of a second transaction of the plurality of transactions in the given row identified by the given row identifier (Bourbonnais: The replication key uniquely identifies a row entity in a target table copy so that it can be located by Apply, in applying an update or delete change operation. Because the replication key uniquely identifies a row entity, it is used in the serialization of changes made to these unique row entities ¶ [0051]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-11, 15-18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shang; Heping et al. (US 20110153568 A1) [Shang] in view of Bourbonnais; Serge et al. (US 20120150829 A1) [Bourbonnais].

Regarding claims 8 and 15, Shang discloses, a computer program product for optimizing net change data replication across a plurality of transactions in a replication environment, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by at least one processor to cause the at least one processor to: obtain a window in a source database log for the net change data replication (Briefly stated, the invention includes system, method, computer program product embodiments and combinations and sub-combinations thereof for data replication in a database system environment. In an aspect, the data replication includes grouping, in-memory, a plurality of transactions to be replicated as a single transaction from a source database system to a target database system. A plurality of net row changes is compiled for the plurality of transactions, and data inconsistency detection and resolution within a command application order are performed. Further included is bulk application of the plurality of net row changes to the target database system ¶ [0017], [0034], [0035], [0038], [0043], [0103], [0107]), the window comprising a plurality of entries in the source database log recording a plurality of transactions for the net change data replication, each transaction comprising one or more operations on one or more table rows associated with one or more row identifiers (The replication agent 108 facilitates the replication process by, in accordance with an embodiment of the present invention, scanning a transaction log for changes at source database engine 102 and sending those changes to replication server 106 ¶ [0029]-[0032]. Transaction consistency is maintained. An alternate approach known as snapshot or ETL (extract-transform-load) replication replicates net row changes, where data flows to the replicate database in bursts (e.g., hourly, daily, etc.), and transaction consistency may not be maintained properly ¶ [0012], [0034], [0038], [0042], [0043], [0103]), wherein the window further comprises a range of entries in the source database log from a previous net change data replication to a point in the source database log at which the net change data replication is to end (Shang: In performing replication, a known approach provides continuous replication, where data flows to the replicate database continuously with every log row change replicated. Transaction consistency is maintained. An alternate approach known as snapshot or ETL (extract-transform-load) replication replicates net row changes, where data flows to the replicate database in bursts (e.g., hourly, daily, etc.), and transaction consistency may not be maintained properly ¶ [0012], [0017], [0034]. Also see ¶ [0035], [0038] and [0043]. Furthermore see Fig. 2, At block 214, the replication server (e.g., the transaction manager 109 in replication server 106 of FIG. 1) further compiles a transaction and converts log order row changes to net-row changes (block 214). Examples of net-row changes will be provided further below. In accordance with embodiments of the disclosure, the net row changes are saved in a net-change database 111, which can include mixed commands, some compiled and stored into tables, namely, an insert table, update table, and delete table, and some non-compiled and stored in log sequence. Additionally examiner specifies that the newly added amendment is merely defining what net change is; window with a range for a net change is effectively describing what a net change is. Examiner hereby specifies that the newly added amendments does not overcome the prior art of record); 
for a given row identifier found in the plurality of entries, identify a first operation of a first transaction of the plurality of transactions (Source database engine 102 comprises a source database and a transaction log, in accordance with an embodiment of the present invention. Every transactional operation, including inserts, updates, and deletes to the database, causes a log record to be written to the transaction (primary) log, which is commonly referred to simply as the "log" ¶ [0030]. The transaction module 109 further compiles a transaction and converts log order row changes to net -row changes (block 214). In accordance with embodiments of the invention, the net row changes are saved in a net-change database 111, which can include mixed commands, some compiled and stored into tables, namely, an insert table, update table, and delete table, and some non-compiled and stored in log sequence ¶ [0034]. As described, instead of replaying every row change made at the primary database, in accordance with embodiments of the invention, replication applies only the net row changes of a transaction. While transactional consistency is still guaranteed, intermediate row changes will be skipped. An implication of this is that if triggers are defined at the target database 107, they will be not fired on compiler removed row changes. Further, row changes are not applied in the same order as they were logged. Thus, if triggers of a table have to be fired all the time or if a replicated table is required to be applied in log order, compilation needs to be disabled for that table. Additionally, replication will not modify tables in the same order as they were logged ¶ [0043].  Also see ¶[0042] and [0107]), the first operation being an earliest operation in the window performed on a table row associated with the given row identifier (At block 214, the replication server (e.g., the transaction manager 109 in replication server 106 of FIG. 1) further compiles a transaction and converts log order row changes to net-row changes (block 214). Examples of net-row changes will be provided further below. In accordance with embodiments of the disclosure, the net row changes are saved in a net-change database 111, which can include mixed commands, some compiled and stored into tables, namely, an insert table, update table, and delete table, and some non-compiled and stored in log sequence ¶ [0018], [0019], [0021], [0022], [0094]. To determine net changes, the system has to identify the earliest and the latest operations; therefore net changes in rows are determined by finding the earliest transition and the latest transitions);
for the given row identifier found in the plurality of entries, identify a second operation of a second transaction of the plurality of transactions [in the given row identified by the given row identifier] (Source database engine 102 comprises a source database and a transaction log, in accordance with an embodiment of the present invention. Every transactional operation, including inserts, updates, and deletes to the database, causes a log record to be written to the transaction (primary) log, which is commonly referred to simply as the "log" ¶ [0030]. The transaction module 109 further compiles a transaction and converts log order row changes to net -row changes (block 214). In accordance with embodiments of the invention, the net row changes are saved in a net-change database 111, which can include mixed commands, some compiled and stored into tables, namely, an insert table, update table, and delete table, and some non-compiled and stored in log sequence ¶ [0034]. As described, instead of replaying every row change made at the primary database, in accordance with embodiments of the invention, replication applies only the net row changes of a transaction. While transactional consistency is still guaranteed, intermediate row changes will be skipped. An implication of this is that if triggers are defined at the target database 107, they will be not fired on compiler removed row changes. Further, row changes are not applied in the same order as they were logged. Thus, if triggers of a table have to be fired all the time or if a replicated table is required to be applied in log order, compilation needs to be disabled for that table. Additionally, replication will not modify tables in the same order as they were logged ¶ [0043].  Also see ¶[0042] and [0107]), the second operation being a latest operation in the window performed on the table row associated with the given row identifier (At block 214, the replication server (e.g., the transaction manager 109 in replication server 106 of FIG. 1) further compiles a transaction and converts log order row changes to net-row changes (block 214). Examples of net-row changes will be provided further below. In accordance with embodiments of the disclosure, the net row changes are saved in a net-change database 111, which can include mixed commands, some compiled and stored into tables, namely, an insert table, update table, and delete table, and some non-compiled and stored in log sequence ¶ [0018], [0019], [0021], [0022], [0094]. To determine net changes, the system has to identify the earliest and the latest operations; therefore net changes in rows are determined by finding the earliest transition and the latest transitions);
based on the comparison, determine a final operation with operation data that will result in the net change data operation to a-the row associated with the given row identifier between the first operation and the second operation (At block 214, the replication server (e.g., the transaction manager 109 in replication server 106 of FIG. 1) further compiles a transaction and converts log order row changes to net-row changes (block 214). Examples of net-row changes will be provided further below. In accordance with embodiments of the disclosure, the net row changes are saved in a net-change database 111, which can include mixed commands, some compiled and stored into tables, namely, an insert table, update table, and delete table, and some non-compiled and stored in log sequence ¶ [0018], [0019], [0021], [0022], [0094]. To determine net changes, the system has to identify the earliest and the latest operations; therefore net changes in rows are determined by finding the earliest transition and the latest transitions. Comparing continuous row-by-row operations vs. net-row bulk operations results in clear performance gain through the use of the embodiments of the invention. By way of example, for TPCC table order-line (ol_o_id int, ol_d_id tinyint, ol_w_id smallint, ol_number tinyint, ol_i_id int, ol_supply_w_id smallint, ol_delivery_d datetime, ol_quantity smallint, ol_amount float, ol_dist_info char(24)), with 10 columns and 56 bytes per row, resulting ratios of the adaptive replication and traditional continuous replication are illustrated in chart 300 of FIG. 3 ¶ [0107]); and 
store only the final operation with the operation data  in an optimization repository at the source database system for replication to a target database in a target database system (In order to determine the net row changes for storing in the net change database 111, the changes of the source database engine 102 are tracked. In accordance with embodiments of the invention, when tracking inserts during the replication process, each inserted row is simply added to the insert table ¶ [0035]. Also see ¶ [0034]. In an aspect, the data replication includes grouping, in-memory, a plurality of transactions to be replicated as a single transaction from a source database system to a target database system [abstract], also see ¶ [0017], [0031], [0040], [0041]); 
and send, to the target database system, the final operations with the operation data in the optimization repository for the net change data replication to the target database (Also in communication over network 104 is a replication agent 108. The replication agent 108 facilitates the replication process by, in accordance with an embodiment of the present invention, scanning a transaction log for changes at source database engine 102 and sending those changes to replication server 106. One skilled in the relevant arts will further recognize that the network 100 can be configured in a number of ways in order to achieve the same result, and the aforementioned configuration is shown by way of example, and not limitation. For instance, in accordance with an embodiment of the present invention, replication agent 108 and source database engine 102 are located in a single physical computing device or cluster of computing devices ¶ [0029]. Transaction consistency is maintained. An alternate approach known as snapshot or ETL (extract-transform-load) replication replicates net row changes, where data flows to the replicate database in bursts (e.g., hourly, daily, etc.), and transaction consistency may not be maintained properly ¶ [0012], [0034], [0038], [0042], [0043], [0103]).  
However Shang does not explicitly facilitate, for each other given row identifier found in the plurality of entries, repeat the identifying of the first operation, the identifying of the second operation, the comparing of the first operation and the second operation, the determining of the final operation with the operation data, and the storing of the final operation with the operation data; compare only the first operation and the second operation, in the given row identified by the given row identifier; in the given row identified by the given row identifier.
Bournonnais discloses, for each other given row identifier found in the plurality of entries, repeat the identifying of the first operation, the identifying of the second operation, the comparing of the first operation and the second operation, the determining of the final operation with the operation data, and the storing of the final operation with the operation data (The browser thread 709 processes a monster transaction in chunks such that at any given point in time, only a portion of the transaction is buffered in memory. The browser thread 709 applies the monster transaction by reading enough transaction messages to fill the memory, applying the partially read transaction, discarding all message to free up the memory, and repeating this process until a last message has been processed at which time a database commit is issued ¶ [0099]. The new replication key column values of an insert or key update type of row change represent the introduction of a new row entity. Either of these row actions could have been preceded by a delete of that row entity (carrying old replication key column values) or by a key update which had the net effect of a delete followed by an insert, where it would be the delete aspect of the prior row action that could potentially have commonality with this row action and is therefore of interest. Therefore, the new replication key column values of an insert or key update row change are compared to the old replication key column values of all preceding non-completed transaction messages ¶ [0064], [0067], [069]);
compare only the first operation and the second operation (The new replication key column values of an insert or key update type of row change represent the introduction of a new row entity. Either of these row actions could have been preceded by a delete of that row entity (carrying old replication key column values) or by a key update which had the net effect of a delete followed by an insert, where it would be the delete aspect of the prior row action that could potentially have commonality with this row action and is therefore of interest. Therefore, the new replication key column values of an insert or key update row change are compared to the old replication key column values of all preceding non-completed transaction messages ¶ [0064], [0067], [069]), in the given row identified by the given row identifier (The replication key uniquely identifies a row entity in a target table copy so that it can be located by Apply, in applying an update or delete change operation. Because the replication key uniquely identifies a row entity, it is used in the serialization of changes made to these unique row entities ¶ [0051]),
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Bourbonnais’ system would have allowed Shang to facilitate for each other given row identifier found in the plurality of entries, repeat the identifying of the first operation, the identifying of the second operation, the comparing of the first operation and the second operation, the determining of the final operation with the operation data, and the storing of the final operation with the operation data; compare only the first operation and the second operation, in the given row identified by the given row identifier. The motivation to combine is apparent in the Shang’s reference, because there is a need to reduce overhead cost in both making updates and in performing lookups against the shadow table.

Regarding claims 9 and 16, the combination of Shang and Bourbonnais discloses, the determining of the final operation with the operation data that will result in the net change to the row associated with on the given row identifier between the first operation and the second operation comprises: determine that the first operation is a first INSERT operation or a first UPDATE operation that is not in scope of the window; when further the second operation is a DELETE operation or a second UPDATE operation that is not in scope of the window, determine that the net change is null (Shang: Every transactional operation, including inserts, updates, and deletes to the database, causes a log record to be written to the transaction (primary) log, which is commonly referred to simply as the "log" ¶ [0030]. In accordance with embodiments of the invention, the net row changes are saved in a net-change database 111, which can include mixed commands, some compiled and stored into tables, namely, an insert table, update table, and delete table, and some non-compiled and stored in log sequence. Further, the net-change database can be provided as an internal implementation, or alternatively, utilizing an embedded light weight in-memory database. As an internal implementation, the net-change database 111 provides high performance and avoids being a replication performance bottleneck while supporting multiple database instances, where each instance contains multiple sets of insert/update/delete tables, and each replicate table has one set of insert/update/delete tables ¶ [0034]-[0040]. Further, by putting net row changes in a single table having an extra column to indicate the row operation, one work table can be loaded instead of three, with `select into` and `join` operations used to populate net changes to the replicate table, as is well appreciated by those skilled in the art. Another alternative is to reduce update tables to changed columns only. By not including unchanged columns in work tables, the load and join costs are reduced. Additionally, for databases such as Oracle and MSSQL that support bulk update and delete operations, update and delete tables can be directly bulk applied to the target databases 107 ¶ [0042]. Also see ¶ [0045]-[0101]); and 
when further the second operation is a third UPDATE operation that is in scope of the window, determine that the final operation comprises a second INSERT operation with the operation data comprising data of the second operation and store the second INSERT operation with the data of the second operation in the optimization repository (Shang: see ¶ [0045]-[0101]);
wherein the comparing of the first operation and the second operation (Bourbonnais: The new replication key column values of an insert or key update type of row change represent the introduction of a new row entity. Either of these row actions could have been preceded by a delete of that row entity (carrying old replication key column values) or by a key update which had the net effect of a delete followed by an insert, where it would be the delete aspect of the prior row action that could potentially have commonality with this row action and is therefore of interest. Therefore, the new replication key column values of an insert or key update row change are compared to the old replication key column values of all preceding non-completed transaction messages ¶ [0064], [0067], [069])

Regarding claims 10 and 17, the combination of Shang and Bourbonnais discloses, the determining of the final operation with the operation data that will result in the net change to the row associated with on the given row identifier between the first operation and the second operation  comprises: determine that the first operation is a first UPDATE operation that is in scope of the window; determine that the second operation is a first DELETE operation or a second UPDATE operation that is not in scope of the window; in response to determining that the first operation is the first UPDATE operation that is in scope of the window and that the second operation is the first DELETE operation or the second UPDATE operation that is not in scope of the window, determine that the final operation  comprises a second DELETE operation with the operation data comprising data of the first operation; and store the second DELETE operation with the data of the first operation in the optimization repository (Shang: Every transactional operation, including inserts, updates, and deletes to the database, causes a log record to be written to the transaction (primary) log, which is commonly referred to simply as the "log" ¶ [0030]. In accordance with embodiments of the invention, the net row changes are saved in a net-change database 111, which can include mixed commands, some compiled and stored into tables, namely, an insert table, update table, and delete table, and some non-compiled and stored in log sequence. Further, the net-change database can be provided as an internal implementation, or alternatively, utilizing an embedded light weight in-memory database. As an internal implementation, the net-change database 111 provides high performance and avoids being a replication performance bottleneck while supporting multiple database instances, where each instance contains multiple sets of insert/update/delete tables, and each replicate table has one set of insert/update/delete tables ¶ [0034]-[0040]. Also see ¶ [0045]-[0101]);
wherein the comparing of the first operation and the second operation (Bourbonnais: The new replication key column values of an insert or key update type of row change represent the introduction of a new row entity. Either of these row actions could have been preceded by a delete of that row entity (carrying old replication key column values) or by a key update which had the net effect of a delete followed by an insert, where it would be the delete aspect of the prior row action that could potentially have commonality with this row action and is therefore of interest. Therefore, the new replication key column values of an insert or key update row change are compared to the old replication key column values of all preceding non-completed transaction messages ¶ [0064], [0067], [069]).

Regarding claims 11 and 18, the combination of Shang and Bourbonnais discloses, the comparing of the initial operation and the latest operation for the given row identifier to determine the net change and the storing of the net change as the final operation on the given row identifier in the optimization repository for replication to the target dataset comprises: determine that the initial operation is a first UPDATE operation that is in scope of the window; determine that the latest operation is a second UPDATE operation that is in scope of the window; in response to determining that the initial operation is the first UPDATE operation that is in scope of the window and that the latest operation is the second UPDATE operation that is in scope of the window, [determine whether a replication key has changed; when the replication key has changed], determine that the net change comprises a DELETE operation with data of the initial operation and an INSERT operation with data of the latest operation and store the DELETE operation and the INSERT operation in the optimization repository; and [when the replication key has not changed], determine that the net change comprises a third UPDATE operation with the data of the latest operation and store the third UPDATE operation in the optimization repository (Shang: Every transactional operation, including inserts, updates, and deletes to the database, causes a log record to be written to the transaction (primary) log, which is commonly referred to simply as the "log" ¶ [0030]. In accordance with embodiments of the invention, the net row changes are saved in a net-change database 111, which can include mixed commands, some compiled and stored into tables, namely, an insert table, update table, and delete table, and some non-compiled and stored in log sequence. Further, the net-change database can be provided as an internal implementation, or alternatively, utilizing an embedded light weight in-memory database. As an internal implementation, the net-change database 111 provides high performance and avoids being a replication performance bottleneck while supporting multiple database instances, where each instance contains multiple sets of insert/update/delete tables, and each replicate table has one set of insert/update/delete tables ¶ [0034]-[0040]. Also see ¶ [0045]-[0101]).
determine whether a replication key has changed; when the replication key has changed, when the replication key has not changed (Bourbonnais: The type of row operation in change log records can be delete, insert, update, or key update. Updates that do not modify the replication key (update) are distinguished from updates that do modify the replication key (key update) ¶ [0052]. In capturing the information for individual change records, the type of change operation for each change determines what replication key column values will be sent as part of that change record. For insert and update types of change records, the new replication key column values are sent as part of the change records within the transaction message. By definition, an insert is a new record and therefore has no old values. By definition, the new replication key column values of an update type of change record must be the same as the old replication key column values. For delete type change records, there is by definition no new record, only an old record, and therefore the old replication key column values are sent. For key update records, the old replication key column values are sent in addition to the new replication key column values ¶ [0055]. Also ¶ [0057], [0062]-[0069]);
wherein the comparing of the first operation and the second operation (Bourbonnais: The new replication key column values of an insert or key update type of row change represent the introduction of a new row entity. Either of these row actions could have been preceded by a delete of that row entity (carrying old replication key column values) or by a key update which had the net effect of a delete followed by an insert, where it would be the delete aspect of the prior row action that could potentially have commonality with this row action and is therefore of interest. Therefore, the new replication key column values of an insert or key update row change are compared to the old replication key column values of all preceding non-completed transaction messages ¶ [0064], [0067], [069]).

Regarding claims 12 and 19, (Canceled).

Regarding claim 14, (Canceled).

Regarding claims 21 and 22, the combination of Shang and Bourbonnais discloses, wherein the plurality of transaction comprises one or more operations between the first operation and the second operation (Bourbonnais: The new replication key column values of an insert or key update type of row change represent the introduction of a new row entity. Either of these row actions could have been preceded by a delete of that row entity (carrying old replication key column values) or by a key update which had the net effect of a delete followed by an insert, where it would be the delete aspect of the prior row action that could potentially have commonality with this row action and is therefore of interest. Therefore, the new replication key column values of an insert or key update row change are compared to the old replication key column values of all preceding non-completed transaction messages ¶ [0064], [0067], [069]. Examiner hereby specifies there is multiple updated after insert therefore creating operations between operations).

Regarding claim 23, the combination of Shang and Bourbonnais discloses, wherein the data replication occurs continuously or periodically according to a schedule (Shang: performing replication, a known approach provides continuous replication, where data flows to the replicate database continuously with every log row change replicated ¶ [0012], [0013], [0016], [0018]).

Regarding claim 24, the combination of Shang and Bourbonnais discloses, wherein the source database log records transactions are performed and committed on data in the source database (Shang: In a traditional log-based replication system, changes to the source database 102 are sent to replication server 106 over network 104, which then applies these changes, over network 104, directly to target database 107 ¶ [0031]).

Regarding claim 25, the combination of Shang and Bourbonnais discloses, wherein the source database log records transactions are performed and committed on data in the source database (Shang: In an aspect, the data replication includes grouping, in-memory, a plurality of transactions to be replicated as a single transaction from a source database system to a target database system [abstract]. Also see ¶ [0017], [0031], [0040], [0041], [0105]).


Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shang in view of Bourbonnais in view of Wong; Lik et al. (US 20110010392 A1) [Wong].

Regarding claims 13 and 20, the combination of Shang and Bourbonnais teaches all the limitations of claims 8 and 15.
However neither Shang nor Bourbonnais explicitly facilitate wherein when each transaction of the plurality of transactions commit, each transaction is assigned a system change number (SCN), wherein the initial operation is an operation in the source database log associated with the given row identifier and has a lowest SCN within the window, wherein the latest operation is an operation in the source database log associated with the given row identifier and has a highest SCN within the window.
Wong discloses, wherein when each transaction of the plurality of transactions commit, each transaction is assigned a system change number (SCN), wherein the initial operation is an operation in the source database log associated with the given row identifier and has a lowest SCN within the window, wherein the latest operation is an operation in the source database log associated with the given row identifier and has a highest SCN within the window (In some embodiments, the particular system change number ( SCN) that represents the safe time point to begin mining in the logs is a system change number that is assigned by the database system to a start transaction operation of a particular transaction ¶ [0021], [0023]-[0026]. In the steady state of the checkpoint free mode, the apply process (112) persists a particular system change number. This particular SCN is the earliest system change number of a start transaction operation of a transaction 202 that has not been consumed. All transactions 202 with start transaction records having lower system change numbers than the particular SCN have been completely consumed. As used herein, a transaction 202 is said to be consumed when the apply process (112) has finished processing with an end transaction record of the transaction ¶ [0051]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Wong’s system would have allowed Shang and Bourbonnais to facilitate wherein when each transaction of the plurality of transactions commit, each transaction is assigned a system change number (SCN), wherein the initial operation is an operation in the source database log associated with the given row identifier and has a lowest SCN within the window, wherein the latest operation is an operation in the source database log associated with the given row identifier and has a highest SCN within the window. The motivation to combine is apparent in the Shang and Bourbonnais’ reference, because a better mechanism, which would better support distributed information sharing through log mining, is needed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5/13/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154